Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 11/15/2021  in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021  has been entered.
  Therefore, Claims 1-20 are pending and have been considered below.


Claim Rejections - 35 USC § 112 Second Paragraph
Applicant’s amendments with respect to claims 1 and 11 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
4.	   Claims 1-20 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a method carried out by a computer for navigation of a user along a route from an origin to a destination, the method comprising: receiving from a mobile communication device a user travel route origin and destination; receiving from at least one public transportation system server and at least one ordered transportation system server information with respect to the user's location, destination, and/or locations between user's location and destination; responsive to the travel route origin and destination transmitting to  the mobile communication device one or more route plans for traveling from the origin to the destination, each of the one or more route plans comprising: 1) a public transportation leg using a vehicle operated by the at least one public transportation service and characterized by an estimated arrival time; and, 2) a subsequent ordered transportation leg using a vehicle operated by an ordered transportation service of the at least one ordered transportation service; receiving a notification from the mobile communication device indicating the user's selection of a route plan from the one or more route plans; responsive to receipt of said notification, transmitting to the ordered transportation service an order for a vehicle to provide the ordered transportation leg, the order being characterized by an estimated departure time; tracking real-time progress of the user along the public transportation leg for detecting a delay relative to the estimated arrival time; determining, responsive to the delay, an updated departure time for the ordered transportation leg that is later than the estimated departure time; transmitting to the ordered transportation service a revised .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663